The order to show cause upon which the second motion to amend the complaint was made was signed by the judge who decided the first motion, and so operated as a leave to renew the motion. Treating this as a renewed motion for the privilege of amending the complaint, we think the motion should have been granted. The question of the sufficiency of the complaint should not be determined on a motion for leave to amend, but only on a direct proceeding for that purpose. Order of the County Court of Kings county reversed, without costs, and motion granted to the extent of permitting plaintiff within twenty days to make and file his amended complaint upon payment of the costs of the action to date. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.